DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites that “the treated apertures form a plurality of treated aperture zones” and that “the untreated apertures form a plurality of untreated aperture zones”. Based on figures 11A-C and the disclosure in page 5, line 20-page 6, line 7 and page 31, line 26-page 35, line 2 of the present specification, each treated aperture zone is defined by the collection of treated apertures which have other treated apertures as their nearest neighbors, and the borders of each treated aperture zone are defined where a treated aperture has an untreated aperture as one of its nearest neighbors. Untreated aperture zones are similarly defined, just with untreated apertures instead of treated apertures.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abuto et al. (US 2013/0197462 A1).
Regarding claim 1, Abuto discloses a web having a first surface and a second surface (Figs. 1-3, feat. 12; ¶0021), the web further comprising: a plurality of apertures extending through the web from the first surface to the second surface (20; ¶0019 and 0031), wherein at least a portion of the plurality of apertures are treated with a composition and at least a portion of the apertures are untreated (¶0031, lines 12-21), wherein the treated apertures form a plurality of treated aperture zones and wherein the untreated apertures form a plurality of untreated aperture zones (Please see annotated figure 1 below; ¶0008), wherein each of the plurality of treated aperture zones comprise one or more apertures and wherein each of the plurality of untreated aperture zones comprise one or more apertures (Please see annotated figure 1 below; ¶0008).
Claim 1 recites that the plurality of treated aperture zones comprises between about 25% to about 75% of the plurality of apertures. Because the treated apertures form the plurality of treated aperture zones, and the remaining untreated apertures form the plurality of untreated aperture zones, this means that 25% to about 75% of the apertures are treated with a composition. Abuto discloses that at least about 10% of the apertures are treated with a hydrophilic agent (¶0031, lines 12-21). The claimed range of 25% to about 75% of apertures being treated lies within the range of at least about 10% of the apertures being treated disclosed by Abuto. Therefore, a prima facie case of obviousness exists to modify the web disclosed by Abuto so that the plurality of treated aperture zones comprises between about 25 percent to about 75 percent of the plurality 
    PNG
    media_image1.png
    443
    716
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated figure 1: Adapted from figure 3 of Abuto. Please see ¶0008 of Abuto. Both figures 1a and 1b depict treated apertures as black dots and untreated apertures as white dots. Figure 1a: Treated apertures are 25% of all of the apertures, and each treated aperture zone comprises a single treated aperture. Figure 1b: Treated apertures are 50% of all of the apertures, and each treated aperture zone comprises a zig-zag line of treated apertures.)]of apertures. Please see MPEP §2144.05(I).

Regarding claims 2-7, Abuto discloses the web of claim 1, and further discloses a configuration in which each of the treated apertures are arranged such that they have no nearest neighbors which are also treated apertures, and therefore in which each treated aperture zone comprises only 1 treated aperture (Annotated fig. 1a; ¶0008). This configuration comprises more than 10 treated apertures, and therefore the treated aperture zones in this configuration comprise substantially less than 10% of the plurality of treated apertures. Therefore, Abuto further discloses that none of the plurality of treated aperture zones comprises more than about 60 percent, with respect to claim 2, more than about 50 percent, with respect to claim 3, more than about 40 percent, with respect to claim 4, more than about 30 percent, with respect to claim 5, more than about 20 percent, with respect to claim 6, or more than about 10 percent, with respect to claim 7, of the plurality of treated apertures. 
Regarding claim 8, Abuto discloses the web of claim 1. As discussed above with respect to claim 1, because the treated apertures form the plurality of treated aperture zones, and the remaining untreated apertures form the plurality of untreated aperture zones, the proportion of the apertures in the plurality of treated aperture zones are the proportion of treated apertures. Therefore, because claim 8 recites that the plurality of treated aperture zones comprises between about 25% to about 50% of the plurality of apertures, 25% to about 50% of the plurality of apertures are treated. As discussed above with respect to claim 1, Abuto discloses that at least about 10% of the apertures are treated with a hydrophilic agent (¶0031, lines 12-21). The claimed range of 25% to about 50% of apertures being treated lies within the range of at least about 10% of the apertures being treated disclosed by Abuto. Therefore, a prima facie case of obviousness exists to modify the web disclosed by Abuto so that the plurality of treated aperture zones comprises between about 25 percent to about 50 percent of the plurality of apertures. Please see MPEP §2144.05(I).
Regarding claim 9, Abuto discloses the web of claim 1, and further discloses that the plurality of treated apertures are treated with a hydrophilic composition (¶0031, lines 12-21).
Regarding claim 11, Abuto discloses the web of claim 1, and further discloses that a plurality of land areas are disposed between the plurality of apertures, and wherein at least a portion of the plurality of land areas are treated with a hydrophobic composition (¶0026).
Regarding claim 12, Abuto discloses the web of claim 11, and further discloses that the hydrophobic composition is a blood modifying agent (¶0030 – Abuto lists paraffinic hydrocarbons, which are part of the list of blood modifying agents on page 18, lines 15-30 of the present specification).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abuto et al. (US 2013/0197462 A1) and in further view of Urlaub et al. (US 7,306,699 B2).
Regarding claim 10, Abuto discloses the web of claim 9, but does not disclose that the composition is applied to the web in a plurality of discrete dots.
Urlaub teaches methods for applying compositions to webs comprising the use of a non-impact printer to print the compositions in discrete droplets (Col. 3, lines 8-26). Urlaub further teaches that printing in discrete droplets advantageously controls migration of the composition after application (Col. 4, lines 33-47). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the web disclosed by Abuto so that the composition is applied to the web in a plurality of discrete dots in order to control the migration of the composition as taught by Urlaub.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abuto et al. (US 2013/0197462 A1) and in further view of Jameson (US 2004/0102750 A1).
Regarding claim 13, Abuto discloses the web of claim 11, but does not disclose that the hydrophobic composition is a lotion.
Jameson teaches an absorbent article comprising a bodyside liner (Fig. 2A, feat. 28; ¶0052) comprising a lotion formulation deposited on it (¶0065). Jameson teaches that the lotion reduces the abrasiveness between the liner and the wearer’s skin (¶0065-0066). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the web disclosed by Abuto so that the hydrophobic composition is a lotion in order to reduce the abrasiveness of the web as taught by Jameson.
Claims 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Abuto et al. (US 2013/0197462 A1) and in further view of Ng et al. (US 2012/0296303 A1).
Regarding claim 14, Abuto discloses a disposable absorbent article having a longitudinal centerline and a lateral centerline (Fig. 1; ¶0018), the disposable absorbent article further comprising: a topsheet (12; ¶0018) having a plurality of apertures (20; ¶0019); a backsheet attached to the topsheet (22; ¶0018); and an absorbent core disposed between the topsheet and the backsheet (16; ¶0018).
As discussed above with respect to claim 1, Abuto discloses that at least a portion of the plurality of apertures are treated with a hydrophilic agent and that at least a portion of the apertures are untreated (¶0031, lines 12-21). As discussed above, Abuto discloses that at least about 10% of the apertures are treated (¶0031, lines 12-21). Abuto is silent with respect to the target zone and outer zones. 
Ng teaches an absorbent article (Fig. 1, feat. 20; ¶0025) and further teaches that it is desirable to absorb fluid in the central region of the article to help prevent leakage (¶0001-0002). Abuto teaches that apertures treated with a hydrophilic composition help to attract body fluid from the body-facing surface and into the absorbent core (¶0031). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Abuto so that the plurality of apertures are arranged in a target zone and a pair of outer zones, wherein at least a portion of the plurality apertures in the target zone are treated and at least a portion of the plurality of apertures in the outer zone are untreated in order to attract body fluid into the central target zone and help prevent leakage as taught by Abuto and Ng.
Claim 14 recites that between about 12 percent to about 75 percent of the plurality of apertures in the target zone are treated. This claimed range lies within the range of at least about 10% of the apertures being treated disclosed by Abuto. Therefore, a prima facie case of obviousness exists to modify the web disclosed by Abuto in view of Ng so that about 12 percent to about 75 percent of the plurality of apertures in the target zone are treated. Please see MPEP §2144.05(I).
Regarding claim 15, Abuto in view of Ng discloses the disposable absorbent article of claim 14. As discussed above, Abuto discloses that at least about 10% of the apertures are treated (¶0031, lines 12-21). The claimed range of between about 25% to about 50% being treated lies within the range of at least about 10% being treated disclosed by Abuto. Therefore, a prima facie case of obviousness exists to modify the web disclosed by Abuto in view of Ng so that between about 25 percent to about 50 percent of the plurality of apertures in the target zone are treated. Please see MPEP §2144.05(I).
Regarding claims 16 and 17, Abuto in view of Ng discloses the disposable absorbent articles of claims 14 and 15, respectively. Abuto further discloses a configuration in which each of the treated apertures are arranged such that they have at least one nearest neighbor which is also a treated aperture (Annotated fig. 1b; ¶0008). As discussed above, treated aperture zones are defined by the collection of treated apertures which have other treated apertures as their nearest neighbors. Therefore, Abuto in view of Ng further discloses that the treated apertures in the target zone form a plurality of treated aperture zones, wherein a majority of the treated aperture zones comprise more than one treated aperture.
Regarding claims 18 and 19, Abuto in view of Ng discloses the disposable absorbent articles of claims 14 and 15, respectively. Abuto further discloses a configuration in which each of the treated apertures are arranged such that they have no nearest neighbors which are also treated apertures, and therefore in which each treated aperture zone comprises only 1 treated aperture (Annotated fig. 1a; ¶0008). Therefore, Abuto in view of Ng further discloses that the treated apertures in the target zone form a plurality of treated aperture zones, wherein a majority of the treated aperture zones comprise only one treated aperture.
Regarding claim 20, Abuto in view of Ng discloses the disposable absorbent article of claim 14. Abuto further discloses that the treated apertures comprise a hydrophilic composition (¶0031).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781